DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10, 11-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. 2021/0021397).
Regarding claims 1 and 11, Kim teaches a method performed by a User Equipment (UE) for power saving operations, the method comprising: receiving a first Radio Resource Control (RRC) configuration indicating at least one dormancy cell group (“a radio resource control (RRC) message including information on an identifier to indicate a secondary cell (Scell), information on at least one bandwidth part (BWP) of the Scell” in [0017] and “Information for configuring bandwidth parts of each of the cells (the PCell, the PSCell, or the SCells) may include a part of the following pieces of information” in [0155]); receiving a second RRC configuration indicating a first Bandwidth Part (BWP), on which the UE is configured with a dormant operation, for a serving cell, the dormant operation including 
Regarding claims 2 and 12, Kim teaches performing the dormant operation on the serving cell in a case that the active BWP of the serving cell is determined as the first BWP (Figure 1H).
Regarding claims 3 and 13, Kim teaches stopping monitoring the PDCCH on the serving cell in a case that the active BWP of the serving cell is determined as the first BWP (see Dormant BWP2 in Figure 1H); and monitoring the PDCCH on the serving cell in a case that the active BWP of the serving cell is determined as the second BWP (see BWP1 in Figure 1I).
Regarding claims 8 and 18, Kim teaches there are other serving cells belonging to the dormancy cell group, and the method further comprises: switching active BWPs of all of the serving cells belonging 
Regarding claims 10 and 20, Kim teaches the active BWP is a Downlink (DL) BWP (“downlink bandwidth parts” in [0294]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Hsieh et al. (US Pub. 2021/0050987).
Regarding claims 4 and 14, Kim teaches the limitations in claims 1 and 11 as shown above.  Kim, however, does not teach the dormant operation for the serving cell further includes at least one of: performing Automatic Gain Control (AGC) for the serving cell, and performing beam management for the serving cell.  Hsieh teaches the dormant operation for the serving cell further includes at least one of: performing Automatic Gain Control (AGC) for the serving cell, and performing beam management for the serving cell (“The UE can still perform CSI measurements, AGC and beam management for the dormant SCell” in [0015]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim to have the dormant operation for the serving cell further includes at least one of: performing Automatic Gain Control (AGC) for the serving cell, and performing beam management for the serving cell as taught by Hsieh in order to transit from the dormancy behavior to the active behavior quickly [0015].

Claims 5-7, 9, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Liao et al. (US Pub. 2020/0107266).
Regarding claims 5 and 15, Kim teaches the limitations in claims 1 and 11 as shown above.  Kim, however, does not teach the PSS is received by the UE, on a Primary Cell (PCell) or a Special Cell (SpCell), via Downlink Control Information (DCI) that is scrambled by a Power Saving-Radio Network Temporary Identifier (PS-RNTI).  Liao teaches the PSS is received by the UE, on a Primary Cell (PCell) or a Special Cell (SpCell), via Downlink Control Information (DCI) that is scrambled by a Power Saving-Radio Network Temporary Identifier (PS-RNTI) (“scrambled by a Radio Network Temporary Identifier (RNTI) designated for the power saving signal” in [0076]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim to have the PSS is received by the UE, on a Primary Cell (PCell) or a Special Cell (SpCell), via Downlink Control Information (DCI) that is scrambled by a Power Saving-Radio Network Temporary Identifier (PS-RNTI) as taught by Liao in order to be decoded based on the RNTI [0076]. 
 Regarding claims 6 and 16, Liao teaches the PSS further includes a wake-up indicator for starting a Discontinuous Reception (DRX) On-duration timer (drx-onDurationTimer) at a beginning of a DRX cycle (“the power saving signal may include, among other things, a wake-up indication” in [0089]).
Regarding claims 7 and 17, Liao teaches the UE is configured with a Discontinuous Reception (DRX) operation (DRX cycles in Figure 7).
Regarding claims 9 and 19, Kim teaches stopping monitoring the PSS on a PDCCH monitoring occasion when the UE is in a Discontinuous Reception (DRX) active time, the PDCCH monitoring occasion configured for the PSS (“decode the power saving signal for power configuration messages only in DRX Inactive Time” in [0074]); and monitoring the PSS on the PDCCH monitoring occasion when the UE is not 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414